Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 21-24, 26-33, 35-42, and 44-48 are allowed.  
The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 21-24, 26-33, 35-42, and 44-48 are the inclusion of the limitation in the claims, which are not found in the prior art references, specifically the subject matter of sharing annotations by creating anonymized patient images with a privacy region over selected portion of the image and displaying the annotations from another doctor and modified anonymized patient image.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
The most remarkable prior arts of record are as follows:
Levien et al. -- U.S. Patent No. 7,860,342 – Modifying a restricted image that includes a shared image attribute, but fails to teach designation of a portion of the image as private and creating anonymized patient images with a privacy region over selected portion of the image and displaying the annotations from another doctor and modified anonymized patient image. 
Blanquer, Ignacio et al. “A peer-to-peer environment to share medical images and diagnoses providing context-based searching.” 13th Euromicro Conference on Parallel, Distributed and Network-Based Processing (2005): 42-48 – Teaches sharing of medical data by automatic anonymization of data, but fails to teach designation of a portion of the image as private and creating anonymized patient images with a privacy region over 
Park et al. – U.S. Publication No. 2008/0059238 – Teaches collaboration between medical providers by annotating an image, but fails to teach designation of a portion of the image as private and creating anonymized patient images with a privacy region over selected portion of the image and displaying the annotations from another doctor and modified anonymized patient image.
Ombrellaro – U.S. Publication No. 2007/0192137 – Teaches a patient-centric medical record access, but fails to teach designation of a portion of the image as private and creating anonymized patient images with a privacy region over selected portion of the image and displaying the annotations from another doctor and modified anonymized patient image.
Getlib et al. – WO 98/29790 – Teaches collaboration of patient information between a medical team to record annotations, but fails to teach designation of a portion of the image as private and creating anonymized patient images with a privacy region over selected portion of the image and displaying the annotations from another doctor and modified anonymized patient image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626